 

Case 13-26131 Doc123 Filed 04/24/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

+ PF
“hence L, Weleay yet vi

HoT R Ee ay 0, “ E

‘ fT
GAP

nai Ld: 4615)

419

  

Wells FAtkeo Bh WA

MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS
Affidavit in Support of Motion
I swear or affirm under penalty of perjury that, because of my poverty, I cannot prepay
the docket fees of my appeal or post a bond for them. | believe I am entitled to redress. I swear or

affirm under penalty of perjury under United States laws that my answers on this form are true
and correct. (28 U.S.C. § 1746; 18 U.S.C. § 1621.)

DAD C7 ZL. eae

Date Signature

Instructions
Complete all questions in this application and then sign it. Do not leave any blanks: if the
answer to a question is “0,” “none,” or “not applicable (N/A),” write in that response. If you need
more space to answer a question or to explain your answer, attach a separate sheet of paper
identified with your name, your case number, and the question being answered.

My issues on appeal are:
Dditionek Asan rks with th, Oankkaptt y
Court's otdix datet Macc Bl Qo, The beb trance
hes GEN ine. Paci evicenee Hat Red ponhent Violated
Fhe p GOAN 3) anol wpuld lio to Reopen ler

bank buf ter Case.

 

MotionAppeallnF ormaPauperis (06/2014) Page 1 of 6

 
 

l.

Case 13-26131 Doc123 Filed 04/24/20 Page 2 of 7

For both you and your spouse estimate the average amount of money received from each of
the following sources during the past 12 months. Adjust any amount that was received
weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use gross

amounts, that is, amounts before any deductions for taxes or otherwise.

Income source

Average monthly amount
during the past 12 months

Amount expected next month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Spouse You Spouse

Employment $ U/ A sq) | K s iA s i
Self-employment $ AD | A $ [ $ $ |
income tromrea poner, yg |g ; |
Interest and dividends $ f{ J iA $ $ $
Gifts s D/A s $ $
Alimony $ Vl | fr $ $ $
Child support sj) ] A os $ $
Retirement (such as social ' -

ity, , Lf
annuities insurance $v) (4/9 s NI ad $0), 1G/."¥ s i)/ wr

 

 

 

 

 

 

 

 

 

 

 

Disability (such as social security, ' )
insurance payments) $ Kg / A $ | $ $ |
Unemployment payments $ U | A $ | $ $ |
{7
welfare) (such as 5 \J | A $ | 5 5
Oth Sti Nu wus J
er . Ai
weety: Cheek ss Ass s | d00,""s
}
Total monthly income: $ Q IF | ” $ 0 $ Ay &q [,¥” $

 

 

 

 

 

 

 

2. List your employment history, most recent employer first. (Gross monthly pay is before taxes
or other deductions.)
lover Address Dates of Gross
Employer Employment Monthly Pay
|
A | [ pe
WS | [A
3. List your spouse’s employment history, most recent employer first. (Gross monthly pay is
before taxes or other deductions.)
Employer Address Emplovinent Meathty Fav
[ $
i
A_] s

 

 

“hy

 

MaotionAppeaiinFormaPauperis (06/2014)

pone
—-—1 |

Page 2 of 6

 
 

Case 13-26131 Doc123 Filed 04/24/20 Page 3 of 7

4. How much cash do you and your spouse have? $ Q a Oe

Below, state any money you or your spouse have in bank accounts or in any other financial
institution.

 

 

Financial institution Type of account ae avave mu spouse has.
Dank CHeehbon Say int s_ [34% s/h
$ $
$

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional
officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in
multiple institutions, attach one certified statement of each account.

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing
and ordinary household furnishings.

Home (Value) Other Real Estate (Value Motor Vehicle #1 (Value)
df ‘1g, 57), UD A yy KR Make & Year: Honda ho i)
Model: Fit - b 1 077, to

Registration No.: \ H Hé EF ft § 34 [2 LOW SIS

 

 

 

 

 

 

 

 

 

Other assets Other assets Motor Vehicle #2 (Value)
1 Make & Year: A |
| ! } |
lif rit A Model: i fA
lotr way 7 ES
Registration No.:

 

 

6. State every person, business, or organization owing you or your spouse money, and the
amount owed.

 

 

 

 

 

P Amount owed Amount owed
erson(s) owing you or your spouse money
te you to your spouse
| $ | $
A} ia s alla ss 4flyp
j pi 5s IV] s LOTT

 

7. State the persons who rely on you or your spouse for support.

Name Relationship Age

 

 

 

MotionAppealinFonmaPauperis (06/2014) Page 3 of 6

 
 

Case 13-26131 Doc123 Filed 04/24/20 Page 4of7

8. Estimate the average monthly expenses of you and your family. Show separately the
amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
quarterly, semiannually, or annually to show the monthly rate.

Expenses

Rent or home-mortgage payment (include lot rented for

mobile home)
Are real-estate taxes included? (1 YES
Is property insurance included? O yes

Utilities (electricity, heating fuel, water, sewer, and telephone)

Home maintenance (repairs and upkeep)
Food

Clothing

Laundry and Dry Cleaning

Medical and dental expenses

Transportation (net including motor vehicle payments)

Recreation, entertainment, newspapers, magazines, etc.

Amount expected next month
You Spouse

<
Ss

0

 

 

 

 

 

 

 

 

 

$ $
SSS %s |
s (70,7 s

s C0,'?

$s 30,"s

$ Os

s__ 60,"

s_ Ay is

s 50, s

 

 

insurance (not deducted from wages or included in Mortgage payments):

Homeowner’s or renter’s

 

sos Nie

 

 

 

 

 

 

 

 

 

 

 

 

Life
Health $ i aD $ _ fe
Motor Vehicle ae
Other: +o RAcLS s 11], sg
Taxes (not deducted from wages or included in Mortgage
payments) (specify): $ U / A $ J | A
Installment payments ;
Motor Vehicle $ A ) / A $
Credit card (name): $ J RAR $
Department Store {qame): $ )/ ia $
Other: Prereral Quang s Dap.” s
Alimony, maintenance, and support paid to others $ iv) / A $
Regular expenses for operation of business, profession, :
or farm (attach detailed statement) $ hk) | tt §

Other |
(specify): U ft

v
Total monthly expenses:

MotionAppealinFormaPauperis (06/2014)

 

 

QI |
b>

Page 4 of 6

 
 

 

 

Case 13-26131 Doc123 Filed 04/24/20 Page 5of7

9. Do you expect any major changes to your monthly income or expenses or in your assets or
liabilities during the next 12 months?

faves O No If yes, describe on an attached sheet. ~ o ee Tached

10. Have you paid - or will you be paying- an attorney any money for services in connection
with this case, including the completion of this form?

O YES ako If yes, how much? $

 

If yes, state the attorney's name, address, and telephone number:

Ck

iy

 

 

11. Have you paid, or will you be paying, anyone other than an attorney (such as a paralegal or a
typist) any money for services in connection with this case, including the completion of this
form?

O YES Do If yes, how much? $ WV, V) It

If yes, state the attorney's name, address, and telephone number:

f

LL a
MOT Ft
i
12. Provide any other information that will help explain why you cannot pay the docket fees for
your appeal.

Ttome art hivina Ey perses do hof-
allow me to peas te CzT foe on. Ayapend ,
13. State the address of your legal residence
[o4 M Edge ulood St:
Dati more, MD 2/289

 

 

MotionAppealinF ormaPauperis (06/2014) Page 5 of 6

 
 

Case 13-26131 Doc123 Filed 04/24/20 Page 6 of 7

Your daytime telephone no.: C41 0} | Ys, “ol Your age: b |!
Your social security no.: Zs / g dl 75 Your years of schooling: / A

Y- 2a-Jnae (Drink TM lag

 

 

 

Date Signature
Printed name [

(04 W. Edguiwicnl) ot Ptdb ase, MO J2z9
Address

(416) Q4us-ayay

Telephone number

Meegny (1 1@-9 me |, Com
Email address

MotionAppealinFormaPauperis (06/2014) Page 6 of 6

 
 

Case 13-26131 Doc123 Filed 04/24/20 Page /7 of 7

ATTACHMENT PAGE FOR QUESTION 9

9. Do you expect any major changes to your monthly income or expenses or in your
assets or liabilities during the next 12 months? If yes, describe on an attached
sheet.

I am to receive a $1,200.00 stimulus check in the mail. The stimulus check will
allow me to pay for needed car repairs and to pay down a $1,800.00 dental bill. I
also had to borrow the filing fee of $260.00 in order to file the Motion to Reopen
the bankruptcy case.

 
